Citation Nr: 0428769	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  00-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to October 13, 
2000, and to a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which established service connection for 
PTSD, and assigned an initial rating of 30 percent effective 
September 29, 1997.  By a May 2001 rating decision and 
concurrent Supplemental Statement of the Case (SSOC) the RO 
assigned a 70 percent rating, effective October 13, 2000.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's PTSD has been consistently manifest by 
occupational and social impairment, chronic sleep impairment, 
depression, and flashbacks.

3.  Prior to October 13, 2000, the competent medical evidence 
does not reflect that the veteran's PTSD was manifest by 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

4.  From October 13, 2000, to May 21, 2001, the competent 
medical evidence does not reflect that the veteran's PTSD was 
manifest by total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

5.  Since May 21, 2001, the record reflects that the 
veteran's PTSD has been manifest by total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's PTSD prior to October 13, 2000, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.130, Diagnostic 
Code 9411 (2004).

2.  The criteria for a rating in excess of 70 percent for the 
veteran's PTSD from October 13, 2000, to May 21, 2001, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.130, 
Diagnostic Code 9411 (2004).

3.  The criteria for a 100 percent rating for the veteran's 
PTSD are met as of May 21, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision that is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Initially, the Board notes that this appeal flows from the 
RO's original grant of service connection for PTSD.  VA's 
Office of General Counsel indicated in VAOPGCPREC 8-2003 that 
when VA receives a Notice of Disagreement that raises a new 
issue - as is the case here with the veteran's earlier 
effective date claim - section 7105(d) requires VA to take 
proper action and issue a Statement of the Case (SOC) if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  Moreover, the RO sent 
correspondence to the veteran in May 2001 regarding this 
claim which noted the enactment of the VCAA, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  

Additionally, the veteran has been provided with a copy of 
the appealed rating decision, the September 2000 SOC, and 
multiple SSOCs which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claim.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, he has been accorded multiple 
examinations in conjunction with this appeal, and he has not 
indicated that the disability has increased in severity since 
the last examination.  In addition, the veteran and his 
representative have had the opportunity to present evidence 
and argument in support of his claim.  Consequently, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for PTSD by a 
July 1999 rating decision, evaluated as 30 percent disabling 
effective September 29, 1997.  The veteran appealed, 
contending that a higher rating was warranted.  By a May 2001 
rating decision and concurrent SSOC, the RO assigned a 70 
percent rating, effective October 13, 2000.  He has also had 
a combined schedular rating of 100 percent since that date.

In an August 1998 private medical statement, E. W. H., M.D. 
(hereinafter, "Dr. H') noted that he first saw the veteran 
in October 1997, and at that time had been working as a VA 
representative for 23 years.  Dr. H also noted that the 
veteran was married and had 2 children.  Moreover, Dr. H 
reported that the veteran had had combat nightmares 3 to 4 
times per week since his tour in Vietnam, that he would wake 
up in a panic from these, that he would wake up every hour 
with a total of 5 hours of sleep at the most.  He also 
dreaded going to sleep.  Dr. H further stated that the 
veteran had 5 to 10 second flashbacks every day all day, and 
had classic panic attacks with these flashbacks.  The veteran 
also startled easily, was hypervigilant, and could not stand 
people behind him.  As a result, he had very limited social 
engagements.  In addition, it was noted that every day he 
heard his name being called, heard knocking on the door when 
no one was there, saw shadows out of the corner of hid eye, 
and constantly felt the presence of someone behind him.  
Further, he had felt depressed for years with a lack of 
energy and no interest in things.  However, it was noted that 
he was easily irritated and became very angry when surprised.

In July 1999, the veteran underwent multiple VA medical 
examinations, including a psychiatric examination for PTSD.  
At this examination, he reported, in part, that he had a 
sleep disturbance with interrupted sleep, difficulty falling 
asleep, and nightmares 3 to 4 times per week.  He also 
experienced flashbacks about 2 to 3 times a week, was 
hypervigilant, had a bad temper and lost it frequently, 
avoided crowds, had a sense of fore-shortened future, felt 
removed from his family, had blunted emotions, isolated 
himself, and could not watch any combat stories on 
television.  Further, he reported that he was currently 
taking Prozac, Trazodone, and Klonopin with some relief.  He 
denied ever having a drug or alcohol problem.  In addition, 
he reported that he had been treated for depression for the 
past 2 years characterized by decreased interest, anhedonia, 
and anergia.  He also reported that he had worked as a 
veteran service officer for the past 25 years, and that he 
was very upset by some of the people whom he had had to deal 
with on a regular basis.  Moreover, he had been married 
twice, the last time for 15 years, but his relationship with 
his present wife was not good.  He reported that he spent a 
great deal of time by himself, that he did not have any 
friends, and spent his time in the garden.  

On examination, the veteran was found to be alert and 
cooperative.  It was also noted that he was casually but 
neatly dressed, that he answered questions and volunteered 
information.  There was no looseness of association or flight 
of ideas, nor bizarre motor movements or tics.  His mood was 
found to be quite tense and labile, affect appropriate.  
Further, there were no delusion, hallucinations, ideas of 
reference, or suspicions.  He was found to be oriented times 
3.  Both his recent and remote memory was found to be good.  
Similarly, his insight and judgment appeared to be good, as 
did his intellectual capacity.

Based on the foregoing, the examiner diagnosed PTSD and 
dysthymia.  Moreover, the examiner assigned a global 
assessment of functioning (GAF) score of 50.  It is noted 
that GAF scores of 41 to 50 reflect serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV).  Further, the 
examiner stated that the veteran had serious impairment in 
social functioning; that his occupational functioning was 
seriously impaired by his moods, but that with the 
understanding of a supervisor and fellow co-workers, he was 
able to continue to work; that he was isolated from his 
family; and that he had no friends and was depressed.

On October 13, 2000, the RO received a new statement from Dr. 
H, dated in September 2000, which noted that the veteran had, 
in part, chronic PTSD and major depression, with a GAF score 
of 35.  It is noted that GAF scores of 31 to 40 reflect some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Further, Dr. H 
reported that since the time of his August 1998 statement the 
veteran's PTSD condition had gradually deteriorated.  Dr. H 
also reported that the veteran slept intermittently about 5 
hours per night with 2 to 3 nightmares per month, that he had 
high anxiety levels in social and work situations, had 
difficulty controlling his anger, felt exhausted much of the 
time, startled easily, and was hypervigilant.  In addition, 
he had become more socially avoidant, his recent memory had 
deteriorated over the past 2 years, and he was to the point 
that he could barely sustain work or social relationships.

In November 2000, the veteran underwent a new VA PTSD 
examination, at which the examiner noted that the claims 
folder had been reviewed.  The veteran reported that his 
condition had worsened since the July 1999 VA examination.  
For example, he had had more problems with work, he was not 
getting along with his staff, his temper was worse at both 
home and at work, his sleep was interrupted, he had 
nightmares 3 or 4 times per week, daily flashbacks, felt 
anxious, was easily startled, and avoided television and 
talking or anything that reminded him of his experiences with 
Vietnam.  Further, it was noted that he was a service officer 
for VA and had been so for some 26 years, but found it 
increasingly difficult to hold it together, and might not be 
able to continue to work.  Regarding social activities, it 
was noted that he lived with his wife and 2 children, that he 
would watch television when he came home.  He would also go 
out to the garage and a shed he had outside when the weather 
permitted.  In addition, he reported that he had some 
acquaintances, but not any close friends, and no hobbies. 

On examination, the veteran was found to be alert, 
cooperative, casually but neatly dressed, and it was noted 
that he answered questions and volunteered information.  
There were no loose associations or flight of ideas, nor 
bizarre motor movements or tics.  His mood was found to be 
somewhat tense, his affect appropriate.  It was reiterated 
that he admitted to nightmares and flashbacks.  There was no 
homicidal ideation.  However, it was noted that he rather 
flippantly stated that he had had occasional suicidal 
ideation, and then asked if that would affect his rating.  
Nevertheless, there were no delusions, hallucinations, ideas 
of reference, or suspiciousness.  He was found to be oriented 
times 3.  Both his remote and recent memory were found to be 
good.  Moreover, his insight and judgment appeared to be 
adequate as was his intellectual capacity.  

Based on the foregoing, the examiner diagnosed PTSD and 
dysthymia.  The examiner also assigned a GAF score of 50 with 
serious impairment in social and occupational functioning, 
social isolation, and difficulty with his relationship at 
work and coworkers.  Moreover, the examiner noted that the 
veteran had more than one Axis I diagnosis, but that they 
mutually aggravated one another, and one could not designate 
an independent degree of impairment without resorting to 
speculation.  The examiner further stated that the statement 
on the prior examination of July 1999 that the veteran's 
occupational functioning was impaired by his moods "but with 
understanding of a supervisor and fellow coworkers he was 
able to continue to work" still held true.

On May 21, 2001, Dr. H submitted a new stated dated in that 
same month in which he indicated that the veteran continued 
to have chronic PTSD and major depression, and that his 
current GAF was 30.  GAF scores of 21 to 30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  
Moreover, Dr. H stated that since January 2001, the veteran's 
disability from PTSD had become much worse and had not 
improved in spite of treatment, that because of his PTSD 
symptoms he was no longer able to sustain social or work 
relationships, and he was permanently and totally disabled.

In February 2002, the veteran underwent a VA mental disorders 
examination at which it was noted that his medical records 
were reviewed prior to completion of the examination.  The 
veteran reported that he had anxiety related to being around 
people in crowds and in certain situations not related to not 
smoking.  He had had no suicide attempts or panic attacks.  
Further, he reported that he worked as a VA officer for some 
27 years, but that he quit working in August of the previous 
year due to his PTSD; he contended that his unemployment was 
secondary to his PTSD.  With respect to his current 
psychosocial level of functioning, it was noted that he was 
not working, that he was close to his family, that his 
physical health was fair, that he had limited social 
relationships, and solitary recreational and leisure 
pursuits.  

On examination, the veteran was again found to be alert, 
cooperative, neatly dressed, and it was noted that he 
answered questions and volunteered information.  There were 
no loosened associations or flight of ideas, nor bizarre 
motor movements or tics.  His mood was found to be calm, his 
affect appropriate.  However, he did have nightmares, some 
flashbacks, and intrusive thoughts.  Nevertheless, there was 
no homicidal or suicidal ideation.  There was also no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  He was found to be oriented times 3.  Both 
his recent and remote memory were again found to be good.  
Insight and judgment appeared adequate, as was intellectual 
capacity.

Diagnoses following examination of the veteran included PTSD 
and dysthymic disorder.  Further, the examiner assigned a GAF 
score of 40, with the veteran being unable to work and with 
social impairment.  Moreover, the examiner opined that the 
veteran's dysthymic disorder was secondary to his PTSD.

In a November 2002 statement, Dr. H reiterated that the 
veteran had chronic PTSD and major depression, and that he 
had a GAF score of 30.  Additionally, Dr. H noted that the 
veteran continued to have 3 nightmares per week with 4 1/2 to 5 
hours of total sleep that was frequently interrupted, 
flashbacks once per week, and almost daily panic attacks 
especially in public situations.  Dr. H also stated that the 
veteran saw shadows moving out of the corner of his eye many 
times per day, which made him feel paranoid.  The veteran 
also reported that he heard his name called, cars drive up, 
and footsteps in the house daily when no one was there.  
Further, the veteran was depressed two-thirds of the time 
with no energy or interest in things; he hardly socialized at 
all and then only with other veterans; he isolated himself at 
home 95 percent of the time; and was highly irritable and 
angered easily.  Moreover, Dr. H reiterated that the veteran 
could not sustain work or social relationships, and that he 
was permanently and totally disabled and unemployable.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's PTSD is evaluated under Diagnostic Code 9411 
pursuant to the general rating formula used to rate 
psychiatric disabilities other than eating disorders, 
pursuant to 38 C.F.R. § 4.130.  When a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a rating in excess of 30 percent 
prior to October 13, 2000, for his PTSD nor is he entitled to 
a rating in excess of 70 percent prior to May 21, 2001.  
However, he is entitled to a 100 percent schedular rating for 
his PTSD as of May 21, 2001.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

As an initial matter, the Board notes that the veteran has 
been diagnosed with other psychiatric disorders in addition 
to PTSD, including dysthymia.  However, as noted by the 
November 2000 VA examiner, it is not possible with any 
medical certainty to designate an independent degree of 
impairment to each disorder.  Therefore, for rating purposes 
all of the veteran's psychiatric impairment will be 
considered as due to his service-connected PTSD.

The Board notes that the competent medical evidence has 
consistently shown that the veteran's service-connected PTSD 
is manifest by occupational and social impairment, chronic 
sleep impairment, depression, and flashbacks.  However, the 
symptoms of sleep impairment and depression correspond to the 
criteria for a 30 percent rating under Diagnostic Code 9411.  
Moreover, as detailed below, prior to October 13, 2000, the 
competent medical evidence does not reflect that the 
veteran's PTSD was manifest by reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  In short, it did 
not satisfy the criteria for the next higher rating of 50 
percent.

Although Dr. H indicated in his August 1998 statement that 
the veteran does experience panic attacks, this in and of 
itself does not warrant a rating in excess of 30 percent 
especially since none of the other criteria necessary for a 
higher rating was present for the period prior to October 13, 
2000.

The veteran's affect was found to be appropriate on the July 
1999 VA examination.  Moreover, neither this examination nor 
the records from Dr. H, to include his August 1998 statement, 
shows any evidence of circumstantial, circumlocutory, or 
stereotyped speech prior to October 13, 2000.  In fact, the 
July 1999 VA examination noted that he was cooperative, 
answered questions, and volunteered information.

The record also reflects that the veteran's insight, 
judgment, and intellectual capacity were all found to be good 
on the July 1999 VA examination.  Further, there was no 
looseness of association or flight of ideas.  As such, the 
record does not reflect that his PTSD was manifest by 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking prior to October 13, 
2000.

The July 1999 VA examination further found that both the 
veteran's recent and remote memory were good.  Thus, his PTSD 
was not manifest by impairment of short and long term memory.

The Board acknowledges that the veteran did have disturbances 
of motivation and mood prior to October 13, 2000, but the 
medical evidence reflects that this is due to a depressed 
mood.  As already noted, this corresponds to the 30 percent 
rating that was in effect prior to October 13, 2000.

The Board has already acknowledged that the veteran's PTSD 
was manifest by occupational and social impairment prior to 
October 13, 2000.  However, the record does not reflect that 
it was of such severity to warrant a rating in excess of 30 
percent during this period.  As stated above, the July 1999 
VA examiner found that the veteran was able to continue to 
work with the understanding of a supervisor and fellow 
coworkers.  Moreover, the record reflects that he was 
employed during this period, and had been so for over 20 
years.  Thus, the record reflects that his PTSD had resulted 
in no more than occasional decrease in work efficiency during 
this period, with intermittent periods of inability to 
perform occupational tasks, which corresponds to the 30 
percent rating that was in effect during this period.  The 
record also reflects that he had been married for several 
years.  Consequently, the Board concludes that a rating in 
excess of 30 percent was not warranted during this period.

For the period from October 13, 2000, to May 21, 2001, the 
competent medical evidence does not reflect that the 
veteran's PTSD was manifest by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board acknowledges that Dr. H, in his statement received 
on October 13, 2000, reported that the veteran's PTSD had 
gradually deteriorated since the August 1998 statement.  
Further, Dr. H assigned a GAF score of 35, which indicates 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  However, this 
corresponds to the criteria of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, that 
is necessary for the current 70 percent rating.  Similarly, 
his statement that the veteran had become more socially 
avoidant, and that he could barely sustain work or social 
relationships, also corresponds to criteria for a 70 percent 
rating.  Specifically, difficulty in adapting to stressful 
circumstances (including work or a worklike setting), and the 
inability to establish and maintain effective relationships.  
In addition, Dr. H's statement that the veteran had 
difficulty controlling his anger corresponds to the criteria 
of impaired impulse control.

The record also reflects that the veteran did not have any of 
the specific symptomatology listed as part of the criteria 
for a 100 percent rating.  For example, even though Dr. H 
noted in the October 13, 2000, statement that the veteran had 
difficulty controlling his anger, there is no evidence that 
this had resulted in persistent danger in his hurting himself 
or others, nor grossly inappropriate behavior.  There was no 
evidence of homicidal ideation on the November 2000 VA 
examination.  Although this examination did note occasional 
suicidal ideation, it was noted that the veteran reported 
this "rather flippantly."  Moreover, suicidal ideation is 
part of the criteria for the current 70 percent rating, and 
does not, in and of itself, warrant a 100 percent rating.

The competent medical evidence does not show that the 
veteran's PTSD resulted in gross impairment in though 
processes or communication, nor persistent delusions or 
hallucinations, during the period from October 13, 2000, to 
May 21, 2001.  He was found to be cooperative, answered 
questions, and volunteered information on the November 2000 
VA examination.  Moreover, there were no loose associations, 
flight of ideas, delusions, hallucinations, ideas of 
reference, or suspiciousness on this examination.  
Additionally, his insight, judgment, and intellectual 
capacity were all found to be adequate.

The November 2000 VA examination also noted that the veteran 
was casually but neatly dressed, and the record reflects he 
was employed during this period.  Thus, the record does not 
reflect that his PTSD resulted in the intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  

The veteran was found to be alert and oriented times 3 on the 
November 2000 VA examination.  As such, the record does not 
show he was disoriented to time or place during the period 
from October 13, 2000, to May 21, 2001.

The Board acknowledges that Dr. H reported on his October 13, 
2000, statement that the veteran's recent memory had 
deteriorated over the past 2 years.  However, both the 
veteran's remote and recent memory were found to be good on 
the November 2000 VA examination.  Consequently, the record 
does not reflect that the veteran's PTSD had resulted in 
memory loss for names of close relatives, own occupation, or 
own name, during the period from October 13, 2000, to May 21, 
2001.

The Board further finds that the record does not reflect that 
the veteran's PTSD resulted in total occupational and social 
impairment during the period from October 13, 2000, to May 
21, 2001.  As noted above, the GAF score assigned by Dr. H on 
his October 13, 2000, statement corresponds to the current 70 
percent rating.  Moreover, the record reflects that the 
veteran continued to be employed during this period, and the 
November 2000 VA examiner reiterated that the July 1999 
finding that the veteran was able to continue to work with 
the understanding of a supervisor and fellow coworkers still 
held true.  In addition, the veteran reported at the time of 
the November 2000 examination that he lived with his wife and 
children, and that he had some acquaintances even though he 
did not have any close friends.

Beginning with Dr. H's statement received on May 21, 2001, 
the record reflects that the veteran's PTSD had resulted in 
total occupational and social impairment.  In this statement, 
Dr. H opined that because of his PTSD symptoms the veteran 
was no longer able to sustain social or work relationships, 
and he was permanently and totally disabled.  Dr. H 
reiterated this opinion in his November 2002 statement.  
Moreover, the February 2002 VA examiner indicated that the 
veteran was unable to work due to his PTSD.  No competent 
medical evidence appears to be of record which specifically 
refutes the opinion that the veteran had total and 
occupational impairment due to his PTSD during this period.

The Board notes that is not clear that the veteran has all of 
the specific symptomatology noted as part of the criteria for 
a 100 percent rating pursuant to Diagnostic Code 9411.  
Nevertheless, as mentioned above, the regulations require 
that VA resolve any reasonable doubt regarding the degree of 
disability in favor of the claimant (38 C.F.R. § 4.3) and 
that where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating. 38 C.F.R. § 4.7.  Therefore, the Board 
concludes that the veteran is entitled to a 100 percent 
schedular rating for his PTSD as of May 21, 2001, the date VA 
first received competent medical evidence of total 
occupational and social impairment due to this service-
connected disability.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his PTSD prior to 
October 13, 2000, nor a rating in excess of 70 percent prior 
to May 21, 2001.  Thus, the Board concludes that the 
preponderance of the evidence is against these claims, and 
they must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  However, the Board has determined that the veteran is 
entitled to a 100 percent rating for his PTSD as of May 21, 
2001.

In making the above determination, the Board specifically 
took into consideration the concept of "staged" ratings 
pursuant to Fenderson, supra, as evidenced by the fact that 
multiple "staged" ratings have been assigned for the 
veteran's PTSD during this appellate period.  However, as 
detailed above the objective evidence does not indicate any 
distinctive periods where the veteran met or nearly 
approximated the criteria for a rating in excess of 30 
percent prior to October 13, 2000, nor a rating in excess of 
70 percent prior to May 21, 2001.




	(continued on next page)





ORDER

Entitlement to a rating in excess of 30 percent for PTSD 
prior to October 13, 2000, is denied.

Entitlement to a rating in excess of 70 percent for PTSD 
prior to May 21, 2001, is denied.

Entitlement to a 100 percent rating for PTSD is granted as of 
May 21, 2001, subject to the law and regulations applicable 
to the payment of monetary benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



